 In the Matter Of CON P. CURRAN, PRINTING COMPANYandAMALGAM-ATED LITHOGRAPHERS OF AMERICA, LOCAL NO. 5, AFLCase No. 14-R-905SUPPLEMENTAL DECISIONAND-DIRECTIONSeptember 11, 194/On August 2, 1944, pursuant to the Decision and Direction of Elec-tion issued by the Board herein on July 11, 1944,1 an election by secretballot wars conducted under the direction and supervision of the Re-gional Director for the Fourteenth Region (St. Louis, Missouri).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.No objections were filed by any of the parties within the time providedtherefor.The Tally shows that of the approximately 61 eligible voters, 40- cast valid votes, of which 15 were for Amalgamated Lithographersof America, Local No. 5, 17 were for St. Louis Photo-Engravers LocalNo. 10 of the IPEU of N. A. (AFL), and 8 were for neither. Thirteenballots were challenged.In view of the fact that the Tally shows that a majority of the validvotes and challenged ballots had not been cast for any choice, and thatthe challenges are sufficient in numbef to affect the results of the elec-tion, the Regional Director investigated the validity of the 13 chal-lenged ballots and on August 15, 1944, issued-and served on the partieshis Report on Challenges. The Amalgamated and the Photo-Engrav-ers have filed Exceptions to said Report.Upon the basis of the Report of the Regional Director, the Excep-tions, and the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWilliam HusbandandOlga Sehlonatwere challenged by the Amal-gamated on the ground that they are classified as proofreaders;1 56 N L R. B. 159.58 N. L. R. B, No. 34.175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosalie Mantovaniwas challenged by the Amalgamated on the groundthat she is a proofreader and drafter; andVirginia Mae WenzelandRosemary Wilsonwere challenged by the Amalgamated on the groundthat they are copy holders.The Regional Director reported that allthe foregoing employees are employed in the Company's planographdepartment, and therefore are within the appropriate unit. TheAmalgamated contends that only typists are designated by the term"planograph department" in the Board's Decision and Direction ofElection herein, and that the foregoing employees are among thosedesignated as "proofreader and layout," excluded by an agreementof the parties at the hearing, approved and adopted by the Boardin its Decision.The record discloses, however, that in exhibits intro-duced into evidence at the hearing, consisting of lists of employeesand classifications included in the various departments involved inthe lithographic process, the correctness of which was not disputed,itwas indicated. that the planograph department comprises bothproofreaders and copy holders as well as typists, of whom all werethen sought to be included by the Amalgamated.We find the recordto be clear, therefore, that the classifications of proofreaders and copyholders are among those employed by the Company in its planographdepartment, which in our Decision, we found to be a part of the litho-graphic process. It is also clear that the designation of "proofreaderand layout" was used by the parties at the hearing, and, by the Boardin its Decision, with reference to a single specific employee classifica-tion listed under the Company's platemaking department. In viewof the foregoing, we find that Husband, Schlonat, Mantovani, Wenzel,and Wilson are employees within the appropriate unit, and were eligi-ble to vote in the election; we shall direct that their ballots be openedand counted.Leo W. Gasswas challenged .by the Company, the Amalgamated,and the agent of the Board on the ground that he is a supervisoryemployee.He is classified by the Company as a layout man and assist-ant foreman. In-view of the traditional representation of foremanwithin bargaining units in the printing trades, and the desire of theparties herein, the Board, in its Decision and Direction of Election,included working foremen in the unit in the instant case, but excludednon-working foremen and all other supervisors.The report of theRegional Director discloses that Gass is engaged in lithographic layoutwork, though of a preliminary nature and not directly related to theproduction process, and it thus appears that Gass is,a working fore-man. Inasmuch as the unit in the present case comprises generally allemployees engaged at work in connection with the lithographic proc-ess,we find that Gass is within the unit.We shall direct that hisballot be opened and counted. CON P. CURRAN PRINTING COMPANY177Ewald Curranwas challenged by the Photo-Engravers on theground that he is a supervisory employee.He is classified by theCompany as a rotary pressman.Although he oversees the work ofseven or eight employees, on the night shift in the offset press depart-ment, he also spends his working time in the operation of an offset pressmachine.We find that Curran is a working foreman and was eligibleto vote in the election.Oscar S. Smithwas challenged by the Company, the Amalgamated,and the agent of the Board on the ground that he is a supervisoryemployee.He is classified by the Company as a subforeman. ThePhoto-Engravers contends that Smith, by reason of exigencies thatarise in the course of the work of the planograph department, is re-quired a number of times each day to do some typing, proofreading,or correcting of lithographic copy.The Regional Director reportedthat Smith does no manual labor.We are of the opinion that Smithis not a working foreman such as we have included within the unitherein; we therefore find that he was not eligible to vote in the elec-tion, and direct that his ballot be not counted.George Millerwas challenged by the Amalgamated on the groundthat he is a layout man and that his work, therefore, is not connectedwith the lithographic process.The report of the Regional Directordiscloses that Miller is employed in the offset press department, wherehe operates a step and repeat machine which makes plates to be usedon the offset presses.We find that Miller is an employee within theunit; we shall direct that his ballot be opened and counted.Lee J. McCannwas challenged by the Company, the Amalgamated,the Photo-Engravers, and the agent for the Board on the ground thathe is a part-time employee. The report of the Regional Director dis-closes that McCann is a member of the United States armed forces,stationed near St. Louis.He was not an employee prior to his induc-tion into the armed forces, but is permitted by his superior officers towork occasionally in the evenings fox the Company at layout work, andaverages 15 hours per week at such work.We find that McCann is apart-time employee, not regularly employed by the Company, andwas not eligible to vote in the election.We shall direct that his ballotbe not counted.William Kirschwas challenged by the Amalgamated and by theagent of the Board on the ground that he is a photoengraver. ThePhoto-Engravers contends that inasmuch as Kirsch has been engagedin both lithographic and photoengraving work, and during the weekimmediately preceding the election, as well as on the day of the elec-tion, spent the majority of his time at lithographic work, he shouldtherefore have been classified as among the employees engaged at workin connection with the lithographic process, and was eligible to partici-609591-45-vol 58-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDpate in the election.The record discloses, however, that at the hearingherein, Kirsch, who was the only employee classified by the Companyas a photoengraver, testified that his primary job was photoengravingand that he only occasionally did work in connection with the litho-graphic process.On the basis of this testimony the Board specificallyexcluded Kirsch, designating him by, his classification of photoen-graver.We find that he was not eligible to vote in the election.Albert Funklerwas challenged by the Company, the Photo-Engrav-ers, and the agent of the Board on the ground that the work performedby him is not a part of the lithographic process.The Regional Direc-tor reported that the duty of this employee, who is the only one soemployed, is to hang paper in a special room to dry preparatory to itsuse in printing.Most of the paper handled by him is used in thelithographic process.Funkler also sews and dampens rollers usedin the lithographic process.The record of the hearing herein dis-closes that the duty of'hanging paper for conditioning as to moisturecontent is that of a "stock hanger" and that this classification is occu-pied by Funkler.Although this classification was discussed at thehearing, being among the classifications in the offset press departmentsought to be included by the Amalgamated, none of the parties thencontended that the work done by the employee in this classification isnot part of the lithographic process.In view of the entire record, wefind that Funkler is an employee in the offset press department en-gaged at work in connection with the lithographic process, and was,therefore, eligible to vote in the election.We shall direct that hisballot be opened and counted.Robert Wulfemeyerwas challenged by the Photo-Engravers on theground that he was not an employee at the time of the election. TheRegional Director's report discloses that although Wulfemeyer wasformerly employed by the Company as a typist, he ceased working forthe Company on or about May 23, 1944, and is presently working foranother employer.As set forth above, the election herein was heldon August 2, 1944.Since Wulfemeyer's employment had terminatedand he was no longer employed by the Company on the date of theelection, we find that he was not eligible to vote.We shall direct thathis ballot be not counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Con P. Curran CON P. CURRAN PRINTING COMPANY179Printing Company, St. Louis, Missouri, the Regional Director for theFourteenth Region shall, pursuant to said Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe challenged ballots of William Husband, Olga Schlonat, RosalieMantovani, Virginia Mae Wenzel, Rosemary Wilson, Leo W. Gass,Ewald Curran, George, Miller, and Albert Funkier, and shall there-after prepare and cause to be served upon the parties a SupplementalTally of Ballots embodying his findings therein and his recommenda-tions as to the result of the secret ballot.e